Case: 5:19-cr-00010-JMH-MAS Doc #: 87 Filed: 03/29/19 Page: 1 of 2 - Page ID#: 287



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                             CENTRAL DIVISION
                                LEXINGTON

 CRIMINAL ACTION NO. 19-10-JMH

 UNITED STATES OF AMERICA                                                   PLAINTIFF


 V.                      MOTION OF UNITED STATES
                      FOR ENTRY OF PROTECTIVE ORDER


 ANDREW GILBERT YBARRA II                                                 DEFENDANT

                                      * * * * *

       The United States, having obtained an agreement from counsel for the above-

 named Defendant, who has reviewed and agreed to the attached proposed Agreed

 Protective Order, moves the Court to enter the attached Agreed Protective Order, which

 will govern the handling by Defendant of the discovery provided by the United States.



                                                Respectfully submitted,

                                                ROBERT M. DUNCAN, JR.
                                                UNITED STATES ATTORNEY

                                         By:     /s/ Kathryn M. Anderson
                                                Kathryn M. Anderson
                                                Assistant United States Attorney
                                                260 W. Vine Street, Suite 300
                                                Lexington, Kentucky 40507-1612
                                                (859) 685-4885
                                                Kathryn.Anderson@usdoj.gov
Case: 5:19-cr-00010-JMH-MAS Doc #: 87 Filed: 03/29/19 Page: 2 of 2 - Page ID#: 288



                             CERTIFICATE OF SERVICE

       On March 29, 2019, I electronically filed this motion through the ECF system,
 which will send the notice of electronic filing to:

                     J. Clark Baird
                     Counsel for ANDREW GILBERT YBARRA II


                                                s/ Kathryn M. Anderson
                                                Assistant United States Attorney




                                            2
